DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
wherein variation in the second voltage causes a corresponding variation in the frequency of the output signal when said voltage applied as both the first and third voltages is fixed by the first amplifier circuit.
In regards to claim 16, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
wherein variation in the oscillation control voltage causes a corresponding variation in the frequency of the oscillating signal when said current control voltage is fixed by the first amplifier circuit.
In regards to claim 17, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
a calibration circuit configured to determine the effective resistance of the ring oscillator circuit; and wherein the first resistor is a variable resistor and wherein the resistance of the first resistor is set by the calibration circuit in response to the determined effective resistance of the ring oscillator circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896